Consent of Independent Registered Public Accounting Firm To the Board of Trustees of the Allianz Variable Insurance Products Fund of Funds Trust: We consent to the use of our report dated February 23, 2011 for the Allianz Variable Insurance Products Fund of Funds Trust, incorporated by reference herein, and to the references to our firm under the headings "FinancialHighlights" in the Prospectus and "Independent Registered Public AccountingFirm" in the Statement of Additional Information. /s/ KPMG LLP Columbus, Ohio April 25, 2011
